                                   1

                                   2

                                   3

                                   4                                 UNITED STATES DISTRICT COURT

                                   5                                NORTHERN DISTRICT OF CALIFORNIA

                                   6
                                        TAHAR MEFTAH,
                                   7                                                        Case No. 18-cv-05696-DMR
                                                       Plaintiff,
                                   8
                                                v.                                          ORDER TO SHOW CAUSE
                                   9
                                        JOHN KRAMER, et al,
                                  10
                                                       Defendants.
                                  11

                                  12          Defendants filed a motion to dismiss on November 20, 2018. [Docket No. 5.] Currently,
Northern District of California
 United States District Court




                                  13   the motion is set for a court hearing on January 10, 2019. Plaintiff Tahar Meftah is pursuing this

                                  14   action without legal representation. According to the local court rules, Plaintiff should have filed

                                  15   any brief in opposition to Defendant’s motion by December 4, 2018. See Civ. L.R. 7-3(a). The

                                  16   court has received no such opposition.

                                  17          The court ORDERS Plaintiff to respond by December 19, 2018 and explain Plaintiff’s

                                  18   failure to respond to the motion. In addition, Plaintiff must simultaneously (1) submit an

                                  19   opposition to the court or (2) file a statement of non-opposition to the motion. This order to show

                                  20   cause does not indicate that the court will necessarily accept Plaintiff’s late submission. If

                                  21   Plaintiff does not respond by December 19, 2018, Defendants’ motion may be granted or the case

                                  22   may be dismissed for failure to prosecute.

                                  23          The court further ORDERS that Defendants shall file a reply, if any, to Plaintiff’s

                                  24   opposition no later than December 28, 2018.

                                  25          IT IS SO ORDERED.

                                  26   Dated: December 11, 2018
                                                                                        ______________________________________
                                  27
                                                                                        DONNA M. RYU
                                  28                                                    United States Magistrate Judge
                                   1                                  UNITED STATES DISTRICT COURT

                                   2                                NORTHERN DISTRICT OF CALIFORNIA

                                   3
                                        TAHAR MEFTAH,
                                   4                                                          Case No. 4:18-cv-05696-DMR
                                                       Plaintiff,
                                   5
                                                v.                                            CERTIFICATE OF SERVICE
                                   6
                                        JOHN KRAMER, et al.,
                                   7
                                                       Defendants.
                                   8

                                   9
                                              I, the undersigned, hereby certify that I am an employee in the Office of the Clerk, U.S.
                                  10
                                       District Court, Northern District of California.
                                  11

                                  12
Northern District of California




                                              That on December 11, 2018, I SERVED a true and correct copy(ies) of the attached, by
 United States District Court




                                  13
                                       placing said copy(ies) in a postage paid envelope addressed to the person(s) hereinafter listed, by
                                  14
                                       depositing said envelope in the U.S. Mail, or by placing said copy(ies) into an inter-office delivery
                                  15
                                       receptacle located in the Clerk's office.
                                  16

                                  17   Tahar Meftah
                                       2201 Dwight Way Apt. 105
                                  18   Berkeley, CA 94704
                                  19
                                       Dated: December 11, 2018
                                  20

                                  21                                                      Susan Y. Soong
                                                                                          Clerk, United States District Court
                                  22

                                  23

                                  24

                                  25                                                      By:________________________
                                                                                          Ivy Lerma Garcia, Deputy Clerk to the
                                  26                                                      Honorable DONNA M. RYU
                                  27

                                  28
                                                                                          2
